Exhibit ACQUISITION AGREEMENT BY AND AMONG COPPERGATE COMMUNICATIONS LTD. SIGMA DESIGNS, INC. SELLING SHAREHOLDERS AND CARMEL V.C. 2 LTD. AND TAMIR FISHMAN VENTURES MANAGEMENT II LTD., AS THE HOLDER REPRESENTATIVES OCTOBER 12, 2009 Table of Contents Page Article I Definitions 8 Section 1.01 Certain Definitions. 8 Section 1.02 Definitional and Interpretative Provisions. 18 Article II Description of the Transaction 19 Section 2.01 The Transaction. 19 Section 2.02 Additional Parties. 19 Section 2.03 Equityholders Entitlement; Distribution. 21 Section 2.04 [Reserved]. 28 Section 2.05 Escrow Fund. 28 Section 2.06 Non Executing Shareholders' Deposit. 28 Section 2.07 Holder Representative Reimbursement Amount. 29 Section 2.08 Consideration Charts. 29 Section 2.09 Legend Requirement. 30 Section 2.10 Closing of the Company’s Share Registry. 31 Section 2.11 Withholding Rights. 31 Section 2.12 Treatment of Company Options. 33 Section 2.13 Closing. 34 Article III Representations and Warranties of the Company 35 Section 3.01 Corporate Existence and Power. 35 Section 3.02 Corporate Authorization. 36 Section 3.03 Governmental Authorizations; Governmental Grants. 37 Section 3.04 Non-Contravention. 38 Section 3.05 Capitalization; Subsidiaries. 39 Section 3.06 Financial Statements. 41 Section 3.07 Absence of Certain Changes. 42 Section 3.08 No Undisclosed Liabilities. 44 Section 3.09 Material Contracts. 45 Section 3.10 Compliance with Applicable Law. 47 Section 3.11 Litigation. 48 Section 3.12 Properties. 48 i Section 3.13 Inventory. 49 Section 3.14 Products and Services. 50 Section 3.15 Customers and Suppliers. 50 Section 3.16 Intellectual Property. 50 Section 3.17 Insurance Coverage. 54 Section 3.18 Tax Matters. 55 Section 3.19 Employees and Employee Benefit Plans. 58 Section 3.20 Environmental Matters. 63 Section 3.21 Affiliate Transactions. 63 Section 3.22 Finders’ Fees. 63 Section 3.23 Bank Accounts. 63 Section 3.24 Shareholder Vote Required. 64 Section 3.25 Company Transaction Expense. 64 Section 3.26 Full Disclosure. 64 Section 3.27 Disclaimer of Other Representations and Warranties. 64 Article IV Representations and Warranties of the Selling Shareholders 64 Section 4.01 Title to Company Shares. 64 Section 4.02 Authority; Binding Nature of Agreements. 65 Section 4.03 Non-Contravention; Consents. 65 Section 4.04 Capacity of Selling Shareholder. 66 Section 4.05 Securities Laws. 66 Section 4.06 Tax Withholding Information. 68 Section 4.07 Disclosure. 68 Section 4.08 Finder’s Fees. 68 Article V Representations and Warranties of Purchaser 68 Section 5.01 Corporate Existence and Power. 69 Section 5.02 Corporate Authorization. 69 Section 5.03 Governmental Authorization. 69 Section 5.04 Non-Contravention. 69 Section 5.05 SEC Filings; Financial Statements. 69 Section 5.06 Valid Issuance. 71 Section 5.07 Litigation. 71 Section 5.08 Compliance with Applicable Law. 71 Section 5.09 Financial Capacity. 71 Section 5.10 Finders’ Fees. 72 Section 5.11 Disclaimer of Other Representations and Warranties. 72 ii Article VI Covenants of the PARTIES 72 Section 6.01 Conduct of Business. 72 Section 6.02 No Solicitation; Other Offers. 75 Section 6.03 Access to Information. 75 Section 6.04 Employee Plans. 76 Section 6.05 Notices of Certain Events. 76 Section 6.06 Insurance. 77 Section 6.07 Company Debt. 77 Section 6.08 Company Warrants. 77 Section 6.09 Restriction on Transfer. 77 Section 6.10 Transactional Agreements. 77 Section 6.11 Alternative Transaction Form. 78 Section 6.12 Company Shareholders Meeting. 78 Article VII Additional Covenants of the Parties 78 Section 7.01 Commercially Reasonable Efforts. 78 Section 7.02 Confidentiality; Public Announcements. 81 Section 7.03 Form S-3. 81 Section 7.04 Form S-8. 84 Section 7.05 Bonus/ Retention Pool. 85 Section 7.06 Employee Benefits; Other Employment Matters. 86 Section 7.07 Indemnification of Officers and Directors. 86 Section 7.08 Nasdaq. 87 Section 7.09 Israeli Securities Law. 87 Section 7.10 Parachute Payments. 87 Section 7.11 Communications with Employees. 87 Section 7.12 Resignation of Directors. 87 Section 7.13 Option Acknowledgment Agreements. 87 Article VIII Tax Matters 88 Section 8.01 Tax Returns. 88 Section 8.02 Cooperation. 89 Section 8.03 Tax Contests. 89 Section 8.04 Transfer Taxes. 89 iii Article IX Conditions to the transactions 89 Section 9.01 Conditions to the Obligations of Each Party. 90 Section 9.02 Conditions to the Obligations of Purchaser. 90 Section 9.03 Conditions to the Obligations of the Company and the Selling Shareholders. 92 Article X Termination 93 Section 10.01 Termination. 93 Section 10.02 Effect of Termination. 94 Article XI Indemnification 94 Section 11.01 Survival of Representations. 94 Section 11.02 Indemnification by Participating Rights Holders. 96 Section 11.03 Claims and Procedures. 98 Section 11.04 Defense of Third-Party Claims. 101 Section 11.05 No Contribution. 101 Section 11.06 Exercise of Remedies by Indemnitees Other Than Purchaser. 101 Section 11.07 Tax Impact. 102 Section 11.08 Sole and Exclusive Remedy. 102 Section 11.09 Additional Provisions. 102 Article XII Holder RepresentativeS 103 Section 12.01 Appointment of Holder Representatives; Power and Authority. 103 Section 12.02 Reimbursement. 104 Section 12.03 Release from Liability; Indemnification. 105 iv Article XIII Miscellaneous 105 Section 13.01 Notices. 105 Section 13.02 Remedies; Specific Performance. 107 Section 13.03 Amendments and Waivers. 107 Section 13.04 Expenses. 107 Section 13.05 Disclosure Schedule References. 107 Section 13.06 Binding Effect; Benefit; Assignment. 108 Section 13.07 Governing Law. 108 Section 13.08 Jurisdiction; Waiver of Jury Trial. 108 Section 13.09 Counterparts; Effectiveness. 108 Section 13.10 Entire Agreement. 109 Section 13.11 Attorneys’ Fees. 109 Section 13.12 Severability. 109 v Exhibits and Schedules Appendix A Applicable Securities Compliance Definitions Exhibit A Executing Shareholders Exhibit B Non-Executing Shareholders Exhibit C Shareholder’s Voting and Support Agreement Exhibit D Form of Escrow Agreement Exhibit E List of Principal Shareholders Exhibit F Form of Lockup Agreement Exhibit G Form of Letter of Acknowledgment Exhibit H Form of Non-competition Agreement Exhibit I List of Designated Employees Exhibit J Milestones Exhibit K Estimated Consideration Allocation Chart Exhibit L Consideration Allocation Certificate Exhibit M Form of Written Declaration of Loss or Destruction of Share Certificate Exhibit N Form of Share Transfer Deeds Exhibit O Form of Options Acknowledgement Agreement Exhibit P [Reserved] Exhibit Q Company Closing Certificate Exhibit R Selling Shareholder’s Certificate Exhibit S Purchaser Closing Certificate Exhibit T Form of Legal Opinion of Shenhav & Co. Law Offices, counsel to Company Exhibit U Form of Legal Opinion of Herzog, Fox and Neeman, counsel to Company Exhibit V [Reserved] Exhibit W [Reserved] Exhibit X Form of Legal Opinion of Pillsbury Winthrop Shaw Pittman LLP, counsel to Purchaser Exhibit Y Form of Paying Agent Agreement Exhibit Z Form of Resignation of Directors Exhibit AA Form of Selling Shareholder Questionnaire Exhibit BB Form of Assignment of Inventions Agreement Exhibit CC Letter of Appointment of Directors Company Disclosure Schedule Schedule 1 Key Employees Schedule 11.02(a)(5) Indemnification vi ACQUISITION AGREEMENT THIS ACQUISITION AGREEMENT (this “Agreement”), dated as of October 12, 2009, is entered into by and among CopperGate Communications
